The opinion of the Court was delivered by
Bermudez, C. J.
The defendant was prosecuted for murder and convicted of manslaughter. Prom the verdict and judgment thereon sentencing him to fifteen years at hard labor, he appeals to this Court.
*2The record contains one bill of exception, taken to the refusal cf the District Judge to grant a new trial.
The bill sets forth no right and no grievance. It does not even aver that the motion for a new trial was well founded and that the judge erred in overruling it.
The motion, which is attached to the bill, is based on six grounds, four of which attack the verdict of the jury and relate to matters of fact, which were exclusively within the province of that body, with whose action this Court has no power to iuterlere.
If it were true, as charged, that the jury disregarded the testimony of unimpeaclied and disinterested witnesses and the charge of the court, and did not give the defendant the benefit of any reasonable doubt, the defendant, on satisfying the District Judge, would have been allowed a new trial. It seems, on the contrary, that although his complaint was urged by able counsel, he failed to convince the judge that the jury had not done him justice.
The District Judge could have granted anew trial, if the verdict was contrary to the evidence, for he lias authority to consider the verdict aud review the facts, to test its correctness. Although he cannot comment upon the facts before the jury, prior to verdict, still lie has the right after verdict to decide whether the facts proved, justified or not the verdict; and, accordingly, to refuse or grant a new trial. Where he refuses such motion, this Court, in the exercise of its appellate jurisdiction, is powerless to grant any relief from the effect of such ruling, even if the same were erroneous.
The constitutional prohibition lies to the exercise of the jurisdiction of this Court to find questions of fact which were submitted to and found by the jury. As this Court was never designed to pass upon questions of fact, as a jury tis called upon to do, in other words, to pass upon the guilt or innocouco of the accused, it cannot, under any circumstances, review tlie veidict of a jury touching such guilt or innocence. This Court has already so held at least twice—32 Ann. 844; 33 Ann. 1016.
To say that the District Judge erred in overruling the motion for a new trial, would actually he sitting on the case as the jury has dono, taking cognizance of the facts proved on the trial—acquit or convict— which cannot be doue.
The fifth ground is that, since the trial, the defendant has been placed in possession of evidence, represented as material, and that had the same gone to the jury, the verdict which they returned would not have been brought in.
*3Tlie motion is not sworn to in this particular. Tlie averment is not even made, that the evidence could not have been procured by due diligence for the trial: that the witness named is within the reach of the court and, if heard, would swear to the fact stated in the motion, as newly discovered. Specific averments, verified by oath, were indispensable.
The sixth and last ground is, that the District Judge erred in charging the jury as he did.
If the charge be, as claimed, insufficient or erroneous, it should have been objected to, when given. This the accused did not do. It seems to have been complained, of for the first time, only in the motion for a new trial, which was too late.
Judgment affirmed.